Exhibit 10.1

FIRST AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 2, 2014, is by and among LEHIGH GAS PARTNERS LP,
a Delaware limited partnership (the “Borrower”), the Material Domestic
Subsidiaries of the Borrower party hereto (collectively, the “Guarantors”), the
Lenders (as defined below) party hereto and CITIZENS BANK OF PENNSYLVANIA, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement dated as of
March 4, 2014 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 New Definitions. The following definition is hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:

“First Amendment Effective Date” shall mean July 2, 2014.

1.2 Amendment to Section 5.9(a). Section 5.9(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(a) Total Leverage Ratio. The Total Leverage Ratio, calculated as of the last
day of each fiscal quarter or as of any other date on a Pro Forma Basis, shall
be less than or equal to the following:

 Period Ratio

Closing Date through and including March 31, 2014 4.50 to 1.00
April 1, 2014 through and including September 30, 2014 5.50 to 1.00
October 1, 2014 through and including December 31, 2014 5.00 to 1.00
January 1, 2015 and thereafter 4.50 to 1.00  

Notwithstanding the foregoing to the contrary, (i) if an offering of Equity
Interests in the Borrower (other than Equity Interests issued or granted to
employees of the Borrower or any of its Affiliates) occurs after the First
Amendment Effective Date but prior to December 31, 2014, the Total Leverage
Ratio shall not exceed 4.50 to 1.00 for the fiscal quarter ending December 31,
2014 and (ii) the Total Leverage Ratio shall not exceed 5.00:1.00 from and after
(x) the last day of the fiscal quarter in which a Material Acquisition occurs to
and including the last day of the second full fiscal quarter following the
fiscal quarter in which such Material Acquisition occurred and (y) the date on
which the Borrower or any Credit Party issues Qualified Senior Notes in an
aggregate principal amount (when combined with all other Qualified Senior Notes
previously or concurrently issued) that equals or exceeds $175,000,000 in the
aggregate.

1.3 Amendment to Section 5.16(e). Section 5.16(e) of the Credit Agreement is
hereby amended by adding the following new clause (vi) to the end of such
subsection as follows:

(vi) Within forty-five (45) days after the First Amendment Effective Date or
such longer period of time as agreed to in writing by the Administrative Agent
in its sole discretion), the Administrative Agent shall have received owner’s
title policies with respect to each of the properties set forth on
Schedule 5.16(e), in each case, in form and substance satisfactory to the
Administrative Agent.

1.4 Amendment to Schedules. A new Schedule 5.16(e) is hereby added to the Credit
Agreement in the form attached hereto as Exhibit A:

ARTICLE II
CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective (the “Amendment
Effective Date”) upon satisfaction of the following conditions (in each case, in
form and substance reasonably acceptable to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, the Required Lenders
and the Administrative Agent.

(b) Default. Both before and after giving effect to this Amendment, no Default
or Event of Default shall exist.

(c) Fees and Expenses.

(i) The Administrative Agent shall have received from the Borrower, for the
account of each Lender that executes this Amendment on or before Amendment
Effective Date (each such Lender, a “Consenting Lender”, and collectively, the
“Consenting Lenders”), an amendment fee in an amount equal to 7.5 basis points
on the aggregate Revolving Commitments of such Consenting Lender (prior to
giving effect to this Amendment).

(ii) The Administrative Agent shall have received from the Borrower such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and King & Spalding LLP shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.

(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III
MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms. This
Amendment shall not (a) be construed as a waiver of any breach, Default or Event
of Default, (b) affect the right of the Lenders to demand compliance by the
Credit Parties with all terms and conditions of the Credit Documents, except as
specifically modified by this Amendment, (c) be deemed a waiver of any
transaction or future action on the part of the Credit Parties requiring the
Lenders’ or the Required Lenders’ consent or approval under the Credit
Documents, or (d) be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Default or Event of Default which may
now exist or otherwise, all such rights and remedies hereby being expressly
reserved.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) Both before and after giving effect to this Amendment, no event has occurred
and is continuing which constitutes a Default or an Event of Default.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) The Credit Party Obligations are not reduced or modified by this Amendment
and are not subject to any offsets, defenses or counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

BORROWER:

LEHIGH GAS PARTNERS LP, a Delaware limited partnership

By: Lehigh Gas GP LLC, its general partner

By: /s/ David F. Hrinak
Name: David F. Hrinak
Title: President


GUARANTORS:

LGP OPERATIONS LLC, a Delaware limited liability company

By: /s/ David F. Hrinak
Name: David F. Hrinak
Title: Vice President



LEHIGH GAS WHOLESALE LLC,
a Delaware limited liability company

By: /s/ David F. Hrinak
Name: David F. Hrinak
Title: Vice President



LEHIGH GAS WHOLESALE SERVICES,
INC., a Delaware corporation

By: /s/ David F. Hrinak
Name: David F. Hrinak
Title: Vice President



LGP REALTY HOLDINGS LP,
a Delaware limited partnership

By: LGP Realty Holding GP LLC, its general partner

By: /s/ David F. Hrinak
Name: David F. Hrinak
Title: Vice President


EXPRESS LANE, INC., a Florida corporation

By: /s/ David F. Hrinak
Name: David F. Hrinak
Title: Vice President




LGP REALTY HOLDING GP LLC,
a Delaware limited liability company

By: /s/ David F. Hrinak
Name: David F. Hrinak
Title: Vice President


 
 
ADMINISTRATIVE AGENT:
    
CITIZENS BANK OF PENNSYLVANIA, as Lender
and as Administrative Agent on behalf of the Lenders

By:/s/ Michael Puleo
Name: Michael Puleo
Title: Assistant Vice President


1

 
 
LENDER:
    
KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:/s/ John K. Dravenstott
Name: John K. Dravenstott
Title: Vice President


2

 
 
LENDER:
    
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

By:/s/ Stephen Leon
Name: Stephen Leon
Title: Managing Director


3

 
 
LENDER:
    
BANK OF AMERICA, N.A.,
as a Lender

By:/s/ Andrew Richards
Name: Andrew Richards
Title: SVP


4

 
 
LENDER:
    
MANUFACTURERS AND TRADERS TRUST COMPANY,
as a Lender

By:/s/ John A. Kintzer
Name: John A. Kintzer
Title: VP


5

 
 
LENDER:
    
ROYAL BANK OF CANADA,
as a Lender

By:/s/ Kristan Spivey
Name: Kristan Spivey
Title: Authorized Signatory


6

 
 
LENDER:
    
SANTANDER BANK, N.A.,
as a Lender

By:/s/ Francis D. Phillips
Name: Francis D. Phillips
Title: Senior Vice President


7

 
 
LENDER:
    
PEOPLE’S UNITED BANK,
as a Lender

By:/s/ David Denlinger
Name: David Denlinger
Title: Senior Vice President


8

 
 
LENDER:
    
RAYMOND JAMES BANK, N.A.,
as a Lender

By:/s/ Scott G. Axelrod
Name: Scott G. Axelrod
Title: Vice President


9

 
 
LENDER:
    
BARCLAYS BANK PLC,
as a Lender

By:/s/ May Huang
Name: May Huang
Title: Assistant Vice President


10

 
 
LENDER:
    
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

By: /s/ Nancy McIver
Name: Nancy McIver
Title: Senior Vice President


11

 
 
LENDER:
    
FIRST NIAGARA BANK N.A.,
as a Lender

By: /s/ Kenneth E. Remick
Name: Kenneth E. Remick
Title: VP, Corporate Banking


12

 
 
LENDER:
    
CADENCE BANK, N.A.,
as a Lender

By:/s/ Mike Ross
Name: Mike Ross
Title: Executive Vice President


13

 
 
LENDER:
    
LAFAYETTE AMBASSADOR BANK,
as a Lender

By:/s/ Lauren Tarola
Name: Lauren Tarola
Title: Vice President


14

 
 
LENDER:
    
FIRST TENNESSEE BANK, N.A.,
as a Lender

By: /s/ Keith A. Sherman
Name: Keith A. Sherman
Title: Senior Vice President


15